After the filing of our opinion in this cause, the respondent Borghild Cole, hereinafter referred to as the respondent, filed by leave of this court a motion for are argument.
We have carefully considered those points in that motion which are set forth by the respondent and numbered from 1 to 6 inclusive and we find that there is no merit in any of them and no sufficient reason for discussing any of them.
In the point numbered 7 the respondent "suggests" that "this court erred in finding in its opinion that, although the respondent should not have been declared a trustee for the benefit of the complainant of the monies referred to, she should have been ordered to repay all such monies into the respective bank accounts standing in the names of the complainant and the respondent and payable to either or the survivor, from which such monies had been withdrawn by the respondent. . . ."
But the reasons set forth by her in support of this suggestion show that her counsel have misunderstood the language of that paragraph of our opinion in which we held to be erroneous the first part of the third paragraph of the decree appealed from.
We believe that the meaning of that paragraph of our opinion is clear, when it is carefully read in connection with the third paragraph of that decree and in connection with an *Page 181 
earlier paragraph in our opinion in which the effect of the first part of that paragraph of the decree is stated. This meaning is that the respondent should not, as was done in that paragraph of the decree, have been declared to be a trustee, for the benefit of the complainant, of all moneys withdrawn by her from the joint account in their names in the Peoples Savings Bank from June 9, 1938 to May 1, 1939 and in her hands, possession and control at the date of that decree, but should have been ordered torestore to that account in that bank all the moneys so described in that paragraph of the decree.
So construed, that paragraph of our opinion is not subject to the first ground of objection by the respondent under her point 7 and we can see no force in her other ground thereunder. We therefore find no merit in this point 7.
In her point 8 she suggests "that the decision of the trial justice and the decree entered in the court below failed to take into account, as did this court, the testimony that withdrawals were made from certain of the bank accounts by both parties and by the respondent with the consent of the complainant." But we did not fail, nor do we find that the trial justice failed, to take into account such testimony. We see no merit in this point as a reason for granting the respondent's motion.
The respondent's point 9 is based on statements therein to the effect that under the language of a certain paragraph of our opinion "the complainant, himself, would have been the judge as to what were necessary, or reasonable, expenses" for payment of which he might have the right to withdraw money from any of the so-called joint bank accounts, without the consent of the respondent and without violating the antenuptial agreement between them; and that such language "would constitute the respective banks in which said accounts were deposited as arbiters charged with the duty of determining, under the opinion, whether amounts withdrawn were reasonable or not and whether such withdrawals constituted a breach of the ante nuptial agreement . . . ." *Page 182 
The powers and duties of the respondent banks are in no way involved in this cause or discussed or referred to in our opinion; and in that paragraph of our opinion to which this point 9 of the respondent's motion obviously refers there is no language which can reasonably be construed as supporting either of the above statements. We therefore find no merit in this point 9.
The respondent's point 10 is based on a statement that certain parts of our opinion which are quoted in that statement "contain erroneous conclusions, in that the respondent should not be ordered to do the impossible." This statement is evidently the result of the same misunderstanding of the language of our opinion as that which we pointed out above in discussing her point 7. We therefore find no merit in her point 10.
For the reasons above stated, the respondent's motion for a reargument is denied and dismissed.
On November 3, 1941 the parties may submit a form of decree in manner provided for in the opinion of this court rendered July 11, 1941.